                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      TRIPLE B CORPORATION, d/b/a                            CASE NO. C18-1674-JCC
        CHARLIE'S PRODUCE,
10                                                             ORDER
11                              Plaintiff,
                v.
12
        MUNCHERY INC., et al.,
13
                                Defendants.
14

15

16          This matter comes before the Court sua sponte. The Court previously stayed the case, as

17   to Defendant Munchery, pending the completion of its bankruptcy proceeding. (Dkt. No. 13.)

18   The Court ordered the parties to show cause why the case should not be stayed in its entirety,

19   pending resolution of the bankruptcy proceeding. (Id.) Both parties failed to timely respond. The

20   Court finds that permitting the case to go forward as to only Defendant Beriker would likely

21   result in piecemeal litigation. Moreover, the parties’ ability to litigate the claims, without

22   implicating Defendant Munchery, is impractical.

23          Accordingly, the above-captioned matter is hereby STAYED in its entirety, pending the

24   resolution of Defendant Munchery’s bankruptcy proceeding. The parties shall notify the Court

25   within 14 days of the resolution of the bankruptcy proceeding. The status conference, currently

26   scheduled for March 26, 2019, is VACATED. The Clerk is DIRECTED to terminate Docket


     ORDER
     C18-1674-JCC
     PAGE - 1
 1   Number 14.

 2          DATED this 25th day of March 2019.




                                                 A
 3

 4

 5
                                                 John C. Coughenour
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1674-JCC
     PAGE - 2
